Exhibit 10.22

SYNNEX CORPORATION

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2005)

This Plan Document serves as a memorialization of the amendment and restatement
of the Synnex Corporation Deferred Compensation Plan effective January 1, 2005.
The purpose of this Plan is to permit Officers and Directors who are designated
as eligible to participate by the Company to accumulate additional income for
retirement and other personal financial goals through a nonqualified deferred
compensation plan that enables the Officer or Director to make elective
deferrals of compensation to which he will become entitled in the future. The
Company intends to maintain this Plan as an unfunded retirement plan for
selected management, directors or highly compensated employees.

The Plan consists of two parts, the Synnex Corporation Deferred Compensation
Plan Part A (“Part A”) and the Synnex Corporation Deferred Compensation Plan
Part B (“Part B”). Part A governs all amounts held under the Plan to which a
Participant had an earned and vested right as of December 31, 2004 and related
earnings, gains and losses (to the extent attributable to such pre-2005 account
balance). Plan B governs all other amounts held under the Plan.

The Company intends that Plan A shall not be subject to the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
that Plan B shall be subject to such requirements. Each reference in the Plan to
Code Section 409A shall also be considered a reference to guidance and
regulations issued by the Internal Revenue Service or Department of Treasury
with respect to Code Section 409A. In the event of any inconsistency between the
provisions of the Plan and the requirements of Code Section 409A, as interpreted
by the Treasury Department and the Internal Revenue Service in guidance issued
thereunder, the provisions of the Plan shall be applied in a manner consistent
with the requirements of Code Section 409A.

 

1



--------------------------------------------------------------------------------

SYNNEX CORPORATION DEFERRED COMPENSATION PLAN PART A (FROZEN)

INTRODUCTION

This Synnex Corporation Deferred Compensation Plan Part A governs all amounts
credited to a Participant’s Account as to which the Participant has a right that
was earned and vested as of December 31, 2004 (and earnings, gains and losses on
such amounts).

ARTICLE I

Definitions

As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:

1.1 “Account” means amounts credited to the Participant under the Plan.

1.2 “Beneficiary” means the person or persons designated by the Participant, or
otherwise entitled, to receive any amount credited to the Participant’s Account
that remains undistributed at his death.

1.3 “Board of Directors” or “Board” means the Board of Directors of Synnex
Corporation.

1.4 “Company” means Synnex Corporation, a Delaware corporation, any successor
thereto and any subsidiary thereof.

1.5 “Compensation Committee” means a group of management selected by the Board
of Directors to administer the Plan.

1.6 “Director” means a member of the Board of Directors of Synnex Corporation.

1.7 “Disability” means a mental or physical condition that, in the opinion of a
licensed physician approved by the Compensation Committee, renders the
Participant permanently incapable of satisfactorily performing his usual duties
for the Company or the duties of such other position as the Company may make
available to him for which he is qualified by reason of training, education or
experience.

1.8 “Effective Date” means January 1, 1994, the date on which Part A of this
Plan went into effect.

1.9 “Elective Contribution” means an amount credited to the Participant’s
Account pursuant to a Salary Reduction Agreement.

1.10 “Officer” means a full time employee of the Company that has been
designated as a corporate officer.

 

2



--------------------------------------------------------------------------------

1.11 “Participant” means an Officer or Director designated by the Compensation
Committee as eligible to participate in the Plan.

1.12 “Plan” means The Synnex Corporation Deferred Compensation Plan Part A, as
memorialized herein and as from time to time amended.

1.13 “Salary Reduction Agreement” means an agreement between the Participant and
the Company, under which the Participant agrees to a reduction in his
compensation and the Company agrees to credit the Participant’s Account with
Elective Contributions under this Plan.

1.14 “Termination of Employment” means the Participant’s separation from the
service of the Company for any reason including retirement, resignation,
discharge, Disability, or death.

1.15 “Valuation Date” means any date as of which the value of the Participant’s
Account is determined.

1.16 Rules of Construction

1.16.1 Governing law. The construction and operation of this Plan are governed
by the laws of the State of California.

1.16.2 Headings. The headings of Articles, Sections, and Subsections are for
reference only and are not to be utilized in construing this Plan.

1.16.3 Gender. Unless clearly inappropriate, all pronouns of whatever gender
refer indifferently to persons or objects of any gender.

1.16.4 Singular and plural. Unless clearly inappropriate, singular terms refer
also to the plural number and vice versa.

1.16.5 Severability. If any provision of this Plan is held illegal or invalid
for any reason, the remaining provisions are to remain in full force and effect
and to be construed and enforced in accordance with the purposes of this Plan as
if the illegal or invalid provision did not exist.

ARTICLE II

Participant Account

2.1 Establishment of Account. An Account is maintained for the Participant for
the purpose of recording the current value of his Elective Contributions,
including earnings credited thereto. The Account is maintained on the books of
the Company, and the Company is under no obligation to segregate any assets to
provide for these liabilities.

 

3



--------------------------------------------------------------------------------

2.2 Valuation of Account

2.2.1 Timing of Valuation. The Account is valued on any date deemed necessary by
the Compensation Committee.

2.2.2 Value of Account. The value of the Participant’s Account is equal to the
Participant’s Elective Contributions plus credited earnings as determined in
accordance with Section 3.4.

ARTICLE III

Elective Contributions

3.1 Types of Contributions. From time to time, Elective Contributions may be
credited to the Participant’s Account to the extent specified in his Salary
Reduction Agreement in effect for the year.

3.2 Timing of Credits. All Elective Contributions under this Plan are deemed
credited on the day on which the deferred compensation would have otherwise been
paid in the absence of this Plan.

3.3 Salary Reduction Agreement

3.3.1 Authorization of Elective Contributions. By executing a Salary Reduction
Agreement with respect to any calendar year, the Participant may elect to have
Elective Contributions credited under the Agreement on his behalf. The current
salary and bonus of the Participant will be reduced by the amount specified in
his election, and an equal amount is credited under the Agreement in accordance
with Section 3.1. This reduction applies only to base salary earned after the
date of execution of the plan or to a bonus before the amount of bonus is
ascertainable.

3.3.2 Timing of Salary Reduction Agreements. A Salary Reduction Agreement with
respect to salary or bonus earned in a calendar year must be executed no later
than the last day of the preceding calendar year, except that a Salary Reduction
Agreement may be executed, with respect to a bonus, before the amount of the
bonus is ascertainable. A Salary Reduction Agreement for initial participation
in the Plan must be executed no later than thirty (30) days after the
Participant is eligible to participate in the Plan and will be applied only to
compensation earned after its execution or to a bonus before the amount of bonus
is ascertainable. No Salary Reduction Agreement may be amended or revoked with
respect to base salary after it has been earned or with respect to a bonus after
the amount of bonus is ascertainable.

3.4 Crediting of Earnings on Accounts. Earnings will be credited to the
Participant’s Account on a reasonable basis established by the Compensation
Committee. The Compensation Committee will establish procedures for allowing the
Participant to designate one or more investments as the measure of the
investment return on the Participant’s Account. The Participant’s Account shall
be adjusted to reflect earnings (and losses) of the investment(s) so designated.
The Compensation Committee may alter any such procedures at any time. The
Company is under no obligation to invest any funds in accordance with the
Participant’s designations. The investment returns shall simply be book entries
to the Participant’s Account. To the extent the Company should in fact acquire
one or more of the designated investments, those investments shall at all times
remain part of the Company’s general assets.

 

4



--------------------------------------------------------------------------------

(a) If the Participant does not designate one or more investments as the measure
of the investment return on the Participant’s Account, the Participant’s Account
will be credited with interest at a rate to be determined by the Compensation
Committee.

(b) The Company will credit the Participant’s Account with earnings or losses as
of the last day of each month, and as of any other date specified by the
Compensation Committee. The earnings or losses to be credited to the
Participant’s Account for any period will be an amount equal to the total of the
earnings and losses which would have been credited to the Participant’s Account
if such account had actually been invested in the investment vehicles described
in the paragraph above.

3.5 Nonalienability. The Participant’s rights under this Plan may not be
voluntarily or involuntarily assigned or alienated. If the Participant attempts
to assign his rights or enters into bankruptcy proceedings, his right to receive
payments personally under the Plan will terminate, and the Compensation
Committee may apply them in such manner as will, in its judgment, serve the best
interests of the Participant.

ARTICLE IV

Distributions

4.1 Date of Distribution. The amount credited to the Participant’s Account will
be distributed to him (or, in the event of the Participant’s death before his
Account has been distributed in full, to the Participant’s Beneficiary)
commencing as soon as practicable after the earliest of the following dates:

(a) Termination of Employment;

(b) Attainment of age sixty-five (65).

4.2 Hardship Benefit. In the event the Participant suffers a financial hardship
(as defined hereafter), the Compensation Committee may, if it deems advisable in
its sole and absolute discretion, distribute to the Participant as a hardship
benefit (the “Hardship Benefit”) any portion of the Participant’s Account. Any
Hardship Benefit shall be distributed at such times as the Compensation
Committee shall determine, and the Participant’s Account shall be reduced by the
amount so distributed. Financial hardship shall mean immediate and substantial
financial need for any of the following reasons:

(a) Expenses for medical care described in Section 213(d) of the Internal
Revenue Code of 1986 as amended (“Code”) previously incurred by the Participant,
the Participant’s spouse, or any dependents of the Participant (as defined in
Section 152 of the Code) or necessary for these persons to obtain medical care
described in Section 213(d) of the Code;

(b) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

5



--------------------------------------------------------------------------------

(c) Payment of tuition, related educational fees, and room and board expenses,
for the next 12 months of post-secondary education for the Participant, or the
Participant’s spouse, children, or dependents (as defined in Section 152 of the
Code); or

(d) Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on the
residence.

A distribution is deemed necessary to satisfy an immediate and substantial
financial need of a Participant only if the following requirements are
satisfied:

(i) The distribution is not in excess of the amount of the immediate and
substantial financial need of the Participant. The amount of an immediate and
substantial financial need may include any amounts necessary to pay any federal,
state, or local income taxes reasonably anticipated; and

(ii) The Participant has obtained all distributions, other than the Hardship
Benefit, and all nontaxable (at the time of the loan) loans currently available
under all plans maintained by the Company.

4.3 Early Distributions. In the event that the Participant requests a
distribution while still employed by the Company, other than a distribution
described in Section 4.1 or a Hardship Benefit distribution, the Compensation
Committee may, if it deems advisable in its sole and absolute discretion,
distribute in the form of a lump sum cash payment any portion of the
Participant’s Account. Such distribution (an “Early Distribution”) shall be made
on the condition, that prior to the date of the Early Distribution, the
Participant’s Account be debited an amount equal to 10% of the amount of the
requested Early Distribution.

4.4 Type of Property to be Distributed. All distributions under this Plan to the
Participant and Beneficiaries shall be made in cash.

4.5 Form of Distribution. The distribution of benefits to the Participant (or
his Beneficiary) under this Plan shall be made in accordance with a written
election made by the Participant, which election cannot be modified later than
one year prior to the date of commencement of the distribution, as specified in
Section 4.1, in one of the following manners:

4.5.1 Lump Sum. This form of distribution provides that the value of the
Participant’s Account shall be paid in one lump sum cash payment.

4.5.2 Installments. This form of distribution provides that payments shall be
made in approximately equal monthly or annual installments (as specified by the
Participant) over a period not to exceed 15 years.

4.6 Manner of Distribution to Minors or Incompetents. If at any time any
distributee is, in the judgment of the Compensation Committee, legally,
physically or mentally incapable of receiving any distribution due to him, the
distribution may, if the Compensation Committee so directs, be made to the
guardian or legal representative of the distributee, or, if none exists, to any
other person or institution that, in the Compensation Committee’s judgment, will
apply the distribution in the best interests of the intended distributee.

 

6



--------------------------------------------------------------------------------

4.7 Designation of Beneficiary by the Participant. The Participant shall
designate a Beneficiary(ies) to receive his Account remaining at the date of the
Participant’s death. The Participant may change his Beneficiary designations at
any time by notifying the Compensation Committee of his changes in writing. The
consent of the Participant’s current spouse is required for the designation of a
Beneficiary other than such spouse, and no Beneficiary has any rights under this
Plan except as are provided by its terms. If a Participant does not complete a
Beneficiary designation form and is married at the time of death, the
Participant’s spouse will be the sole Beneficiary under the Plan. If a
Participant does not complete a Beneficiary Designation Form, and is not married
at the time of death, any remaining Account balance will be paid in one lump sum
to the Participant’s estate.

ARTICLE V

Miscellaneous

5.1 Plan Not a Contract of Employment. The adoption and maintenance of this Plan
does not constitute a contract between the Company and the Participant or
consideration for the employment of the Participant. Nothing herein contained
gives the Participant the right to be retained in the employ of the Company or
derogates from the right of the Company to discharge the Participant at any time
without regard to the effect of such discharge upon his rights under this Plan.

5.2 No Rights Under the Plan Except as Set Forth Herein. Nothing in this Plan,
express or implied, is intended, or shall be construed, to confer upon or give
to any person, firm, association, or corporation, other than the parties hereto
and their successors in interest, any right, remedy, or claim under or by reason
of the Plan or any covenant, condition, or stipulation hereof, and all
covenants, conditions and stipulations in this Plan, by or on behalf of any
party, are for the sole and exclusive benefit of the parties hereto.

5.3 Benefits Are Not Funded. Benefits accrued under this Plan will not be funded
in any way, and the Participant will have no claim superior to that of general
creditors of the Company for the amount credited to his Account or for any
distribution to which he may be entitled.

5.4 Amendment and Termination of Plan; Cessation of Deferrals. The Company shall
have the right to refuse to allow the Participant to make additional deferrals
of income under this Plan at any time. The Plan may be terminated or amended in
whole or in part at any time by the Board of Directors in its sole discretion.
Any such amendment or termination shall not affect the rights of any Participant
under the Plan under its terms immediately prior to such amendment or
termination, other than as may be required by law.

ARTICLE VI

Claims for Benefits

6.1 Submission of Claim. Any claim for specific benefits under this Plan shall
be submitted to the Compensation Committee.

 

7



--------------------------------------------------------------------------------

6.2 Notice of Denial of Claim. If a claim for benefits under this Plan is
denied, the Compensation Committee shall provide notice to the claimant in
writing of the denial within 90 days after its submission. The notice shall be
written in a manner calculated to be understood by the claimant and shall
include:

(i) the specific reason or reasons for the denial;

(ii) the specific reference to the pertinent Plan provisions on which the denial
is based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the Plan’s claims review and procedures.

6.3 Extension of Time. If special circumstances require an extension of time for
processing the initial claim, a written notice of the extension and the reason
therefore shall be furnished to the claimant before the end of the initial
90 day period. In no event shall such extension exceed 90 days.

6.4 Review of Denial of Claim. The decision on review shall be made within
60 days of receipt of the request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
60 day period. The decision on review shall be made in writing, shall be written
in a manner calculated to be understood by the claimant, and shall include
specific references to the provisions of the Plan on which the denial is based.

 

8



--------------------------------------------------------------------------------

SYNNEX CORPORATION DEFERRED COMPENSATION PLAN PART B

INTRODUCTION

This Synnex Corporation Deferred Compensation Plan Part B governs all deferrals
after 2004, and all deferrals prior to 2005 that were not earned and vested as
of December 31, 2004 (and earnings, gains and losses on such amounts).

ARTICLE I

Definitions

As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:

1.1 “Account” means amounts credited to the Participant under the Plan.

1.2 “Beneficiary” means the person or persons designated by the Participant, or
otherwise entitled, to receive any amount credited to the Participant’s Account
that remains undistributed at his death.

1.3 “Board of Directors” or “Board” means the Board of Directors of Synnex
Corporation.

1.4 “Company” means Synnex Corporation, a Delaware corporation, any successor
thereto and any subsidiary thereof.

1.5 “Compensation Committee” means a group of management selected by the Board
of Directors to administer the Plan.

1.6 “Director” means a member of the Board of Directors.

1.7 “Disability” means a mental or physical condition that, in the opinion of a
licensed physician approved by the Compensation Committee, renders the
Participant permanently incapable of satisfactorily performing his usual duties
for the Company or the duties of such other position as the Company may make
available to him for which he is qualified by reason of training, education or
experience.

1.8 “Effective Date” means January 1, 2005, the date on which Part B of this
Plan went into effect.

1.9 “Elective Contribution” means an amount credited to the Participant’s
Account pursuant to a Salary Reduction Agreement.

 

9



--------------------------------------------------------------------------------

1.10 “Officer” means a full time employee of the Company that has been
designated as a corporate officer.

1.11 “Participant” means an Officer or Director designated by the Compensation
Committee as eligible to participate in the Plan.

1.12 “Plan” means The Synnex Corporation Deferred Compensation Plan Part B, as
memorialized herein and as from time to time amended.

1.13 “Salary Reduction Agreement” means an agreement between the Participant and
the Company, under which the Participant agrees to a reduction in his
compensation and the Company agrees to credit the Participant’s Account with
Elective Contributions under this Plan.

1.14 “Specified Employee” means any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) of a corporation whose stock is publicly traded or an affiliate
thereof, as determined in accordance with Code Section 409A. In determining
whether a Participant is a Specified Employee, the following provisions shall
apply:

(a) The identification of the individuals who fall within the definition of “key
employee” under Code Section 416(i) (without regard to paragraph (5) thereof)
shall be based upon the 12-month period ending on each December 31st (referred
to below as the “identification date”). In applying the applicable provisions of
Code Section 416(i) to identify such individuals, “compensation” shall be
determined in accordance with Treas. Reg. §1.415(c)-2(a) without regard to
(i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d), (ii) any of the
special timing rules provided in Treas. Reg. §1.415(c)-2(e), and (iii) any of
the special rules provided in Treas. Reg. §1.415(c)-2(g).

(b) Each Participant who is among the individuals identified as a “key employee”
in accordance with this Section shall be treated as a Specified Employee for
purposes of this Plan if such Participant experiences a Termination of
Employment during the 12-month period that begins on the April 1st following the
applicable identification date.

1.15 “Termination of Employment” means the Participant’s “separation from
service” (as defined under Code Section 409A) for any reason including
retirement, resignation, discharge, Disability, or death.

1.16 “Valuation Date” means any date as of which the value of the Participant’s
Account is determined.

1.17 Rules of Construction

1.17.1 Governing law. The construction and operation of this Plan are governed
by the laws of the State of California.

1.17.2 Headings. The headings of Articles, Sections, and Subsections are for
reference only and are not to be utilized in construing this Plan.

 

10



--------------------------------------------------------------------------------

1.17.3 Gender. Unless clearly inappropriate, all pronouns of whatever gender
refer indifferently to persons or objects of any gender.

1.17.4 Singular and plural. Unless clearly inappropriate, singular terms refer
also to the plural number and vice versa.

1.17.5 Severability. If any provision of this Plan is held illegal or invalid
for any reason, the remaining provisions are to remain in full force and effect
and to be construed and enforced in accordance with the purposes of this Plan as
if the illegal or invalid provision did not exist.

ARTICLE II

Participant Account

2.1 Establishment of Account. An Account is maintained for the Participant for
the purpose of recording the current value of his Elective Contributions,
including earnings credited thereto. The Account is maintained on the books of
the Company, and the Company is under no obligation to segregate any assets to
provide for these liabilities.

2.2 Valuation of Account

2.2.1 Timing of Valuation. The Account is valued on any date deemed necessary by
the Compensation Committee.

2.2.2 Value of Account. The value of the Participant’s Account is equal to the
Participant’s Elective Contributions plus credited earnings as determined in
accordance with Section 3.4.

ARTICLE III

Elective Contributions

3.1 Types of Contributions. From time to time, Elective Contributions may be
credited to the Participant’s Account to the extent specified in his Salary
Reduction Agreement in effect for the year.

3.2 Timing of Credits. All Elective Contributions under this Plan are deemed
credited on the day on which the deferred compensation would have otherwise been
paid in the absence of this Plan.

3.3 Salary Reduction Agreement

3.3.1 Authorization of Elective Contributions. By executing a Salary Reduction
Agreement with respect to any calendar year, the Participant may elect to have
Elective Contributions credited under the Agreement on his behalf. The current
compensation of the Participant will be reduced by the amount specified in his
election, and an equal amount will be credited under the Agreement in accordance
with Section 3.1.

 

11



--------------------------------------------------------------------------------

3.3.2 Timing of Salary Reduction Agreements. A Salary Reduction Agreement with
respect to salary or director fees earned for services performed in a calendar
year must be executed no later than the last day of the preceding calendar year,
and a Salary Reduction Agreement with respect to a bonus earned for services
performed in a fiscal year must be executed no later than the last day of the
preceding fiscal year. Notwithstanding the foregoing, and subject to compliance
with Code Section 409A, a Salary Reduction Agreement may be executed with
respect to “performance-based compensation” relating to a performance period of
at least 12 consecutive months, on or before the date that is six months before
the end of the performance period, provided that the compensation has not yet
become readily ascertainable. Performance-based compensation must be contingent
on the satisfaction of organizational or individual performance criteria which,
to the extent required under Section 409A, are established in writing not later
than ninety (90) days after the beginning of the performance period, and the
Participant must have performed services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date of the election. A Salary Reduction Agreement for
initial participation in the Plan must be executed no later than thirty
(30) days after the Participant is eligible to participate in the Plan and will
be applied only to compensation earned for services performed after its
execution. No Salary Reduction Agreement may be amended or revoked after the
foregoing deadlines.

3.4 Crediting of Earnings on Accounts. Earnings will be credited to the
Participant’s Account on a reasonable basis established by the Compensation
Committee. The Compensation Committee will establish procedures for allowing the
Participant to designate one or more investments as the measure of the
investment return on the Participant’s Account. The Participant’s Account shall
be adjusted to reflect earnings (and losses) of the investment(s) so designated.
The Compensation Committee may alter any such procedures at any time. The
Company is under no obligation to invest any funds in accordance with the
Participant’s designations. The investment returns shall simply be book entries
to the Participant’s Account. To the extent the Company should in fact acquire
one or more of the designated investments, those investments shall at all times
remain part of the Company’s general assets.

(a) If the Participant does not designate one or more investments as the measure
of the investment return on the Participant’s Account, the Participant’s Account
will be credited with interest at a rate to be determined by the Compensation
Committee.

(b) The Company will credit the Participant’s Account with earnings or losses as
of the last day of each month, and as of any other date specified by the
Compensation Committee. The earnings or losses to be credited to the
Participant’s Account for any period will be an amount equal to the total of the
earnings and losses which would have been credited to the Participant’s Account
if such account had actually been invested in the investment vehicles described
in the paragraph above.

3.5 Nonalienability. The Participant’s rights under this Plan may not be
voluntarily or involuntarily assigned or alienated. If the Participant attempts
to assign his rights or enters into bankruptcy proceedings, his right to receive
payments personally under the Plan will terminate, and the Compensation
Committee may apply them in such manner as will, in its judgment, serve the best
interests of the Participant.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

Distributions

4.1 Date of Distribution. The amount credited to the Participant’s Account will
be distributed to him (or, in the event of the Participant’s death before his
Account has been distributed in full, to the Participant’s Beneficiary)
commencing as soon as practicable, but no later than ninety (90) days, after the
earliest of the following dates:

(a) Termination of Employment;

(b) Attainment of age sixty-five (65).

Notwithstanding the foregoing, if the Participant is a Specified Employee
entitled to payment upon Termination of Employment, payment shall not commence
until the first day after the end of the six-month period immediately following
the date of Termination of Employment, or if earlier, the Participant’s death,
if such delayed distribution is necessary to avoid a violation of Code
Section 409A.

4.2 Hardship Benefit. In the event the Participant suffers an “unforeseeable
emergency” (as defined hereafter), the Compensation Committee may, if it deems
advisable in its sole and absolute discretion, distribute to the Participant as
a hardship benefit (the “Hardship Benefit”) any portion of the Participant’s
Account. Any Hardship Benefit shall be distributed at such times as the
Compensation Committee shall determine, and the Participant’s Account shall be
reduced by the amount so distributed. Unforeseeable emergency shall mean a
severe financial hardship to the Participant resulting from (a) an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Code Section 152
without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof), (b) a loss
of the Participant’s property due to casualty, or (c) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined by the Compensation
Committee based on the relevant facts and circumstances.

The Hardship Benefit shall not exceed the amount necessary to satisfy the
unforeseeable emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. A Participant shall not be eligible to receive a Hardship Benefit
from the Plan to the extent that the unforeseeable emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

If the Compensation Committee, in its sole discretion, approves a Participant’s
petition for a Hardship Benefit from the Plan, the distribution shall be made in
a lump sum no later than sixty (60) days after the date of such approval. In
addition, in the event of such approval the Participant’s outstanding deferral
elections under the Plan shall be cancelled.

(i) A Participant’s deferral elections under this Plan shall also be cancelled
to the extent the Compensation Committee determines that such action is required
for the Participant to obtain a hardship distribution from the Company’s 401(k)
plan pursuant to Treas. Reg. §1.401(k)-1(d)(3).

 

13



--------------------------------------------------------------------------------

4.3 Type of Property to be Distributed. All distributions under this Plan to the
Participant and Beneficiaries shall be made in cash.

4.4 Form of Distribution. The distribution of benefits to the Participant (or
his Beneficiary) under this Plan shall be made in accordance with a written
election made by the Participant, no later than the deadline for submitting the
Salary Reduction Agreement applicable to such benefits, in one of the following
manners:

4.4.1 Lump Sum. This form of distribution provides that the value of the
Participant’s Account shall be paid in one lump sum cash payment.

4.4.2 Installments. This form of distribution provides that payments shall be
made in approximately equal monthly or annual installments (as specified by the
Participant) over a period not to exceed 15 years.

If a Participant does not make any election with respect to the form of
distribution of the benefit, then such Participant shall be deemed to have
elected to receive the distribution as a lump sum.

A Participant may elect to change the form of distribution by submitting a
written election in accordance with the following requirements:

(a) The election shall not take effect until at least twelve (12) months after
the date on which the election is made;

(b) The payment with respect to which the election is made must be deferred for
a period five (5) years from the date such payment would otherwise have been
made (or in the case of installment payments, five (5) years from the date the
first amount was scheduled to be paid); and

(c) The election must be made at least twelve (12) months before the date that
the payment was scheduled to be paid (or in the case of installment payments,
twelve (12) months before the date the first amount was scheduled to be paid).

4.5 Manner of Distribution to Minors or Incompetents. If at any time any
distributee is, in the judgment of the Compensation Committee, legally,
physically or mentally incapable of receiving any distribution due to him, the
distribution may, if the Compensation Committee so directs, be made to the
guardian or legal representative of the distributee, or, if none exists, to any
other person or institution that, in the Compensation Committee’s judgment, will
apply the distribution in the best interests of the intended distributee.

4.6 Designation of Beneficiary by the Participant. The Participant shall
designate a Beneficiary(ies) to receive his Account remaining at the date of the
Participant’s death. The Participant may change his Beneficiary designations at
any time by notifying the Compensation Committee of his changes in writing. The
consent of the Participant’s current spouse is required

 

14



--------------------------------------------------------------------------------

for the designation of a Beneficiary other than such spouse, and no Beneficiary
has any rights under this Plan except as are provided by its terms. If a
Participant does not complete a Beneficiary designation form and is married at
the time of death, the Participant’s spouse will be the sole Beneficiary under
the Plan. If a Participant does not complete a Beneficiary Designation Form, and
is not married at the time of death, any remaining Account balance will be paid
in one lump sum to the Participant’s estate.

ARTICLE V

Miscellaneous

5.1 Plan Not a Contract of Employment. The adoption and maintenance of this Plan
does not constitute a contract between the Company and the Participant or
consideration for the employment of the Participant. Nothing herein contained
gives the Participant the right to be retained in the employ of the Company or
derogates from the right of the Company to discharge the Participant at any time
without regard to the effect of such discharge upon his rights under this Plan.

5.2 No Rights Under the Plan Except as Set Forth Herein. Nothing in this Plan,
express or implied, is intended, or shall be construed, to confer upon or give
to any person, firm, association, or corporation, other than the parties hereto
and their successors in interest, any right, remedy, or claim under or by reason
of the Plan or any covenant, condition, or stipulation hereof, and all
covenants, conditions and stipulations in this Plan, by or on behalf of any
party, are for the sole and exclusive benefit of the parties hereto.

5.3 Benefits Are Not Funded. Benefits accrued under this Plan will not be funded
in any way, and the Participant will have no claim superior to that of general
creditors of the Company for the amount credited to his Account or for any
distribution to which he may be entitled. No assets will be set aside, directly
or indirectly, in a trust or other arrangement outside the United States for
purposes of paying compensation under the Plan.

5.4 Amendment and Termination of Plan; Cessation of Deferrals. The Company shall
have the right to refuse to allow the Participant to make additional deferrals
of income under this Plan at any time. The Plan may be terminated or amended in
whole or in part at any time by the Board of Directors in its sole discretion.
Any such amendment or termination shall not affect the rights of any Participant
under the Plan under its terms immediately prior to such amendment or
termination, other than as may be required by law. The distribution of benefits
under the Plan shall not be accelerated unless permitted under Code
Section 409A.

ARTICLE VI

Claims for Benefits

6.1 Submission of Claim. Any claim for specific benefits under this Plan shall
be submitted to the Compensation Committee.

 

15



--------------------------------------------------------------------------------

6.2 Notice of Denial of Claim. If a claim for benefits under this Plan is
denied, the Compensation Committee shall provide notice to the claimant in
writing of the denial within 90 days after its submission. The notice shall be
written in a manner calculated to be understood by the claimant and shall
include:

(i) the specific reason or reasons for the denial;

(ii) the specific reference to the pertinent Plan provisions on which the denial
is based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the Plan’s claims review and procedures.

6.3 Extension of Time. If special circumstances require an extension of time for
processing the initial claim, a written notice of the extension and the reason
therefor shall be furnished to the claimant before the end of the initial 90 day
period. In no event shall such extension exceed 90 days.

6.4 Review of Denial of Claim. The decision on review shall be made within
60 days of receipt of the request for review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
60 day period. The decision on review shall be made in writing, shall be written
in a manner calculated to be understood by the claimant, and shall include
specific references to the provisions of the Plan on which the denial is based.

 

16



--------------------------------------------------------------------------------

Appendix A to Synnex Corporation Deferred Compensation Plan Part B

Opportunity to Make New (or Revise Existing) Distribution Elections

The Company may, to the extent permitted by Notice 2006-79, provide a limited
period in which Participants may elect new distribution dates with respect to
amounts subject to the terms of the Plan by submitting elections on or before
the deadline established by the Company, which in no event shall be later than
December 31, 2007 (unless a later date is permitted in future transition relief
from the Internal Revenue Service or Treasury Department). Any distribution
election(s) made by a Participant, and accepted by the Company, in accordance
with this Appendix A shall not be treated as a change in either the form or
timing of a Participant’s benefit payment for purposes of Code Section 409A. If
any distribution election submitted by a Participant in accordance with this
Appendix A either (a) relates to an amount that would otherwise be paid to the
Participant in 2007, or (b) would cause an amount to be paid to the Participant
in 2007, such election shall not be effective.

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment and Restatement of the
Synnex Corporation Deferred Compensation Plan, effective January 1, 2005, to be
memorialized in its name and behalf on this 7th day of January, 2008, by its
officer thereunto duly authorized.

 

SYNNEX CORPORATION

By:

 

/s/ SIMON Y. LEUNG

 

Simon Y. Leung

General Counsel and Corporate Secretary

 

17